PER CURIAM.
Appellant seeks review of an adverse summary final judgment entered in an action to foreclose a construction lien. Having reviewed the pleadings, affidavits, depositions and responses to other discovery requests in the record, and having drawn all reasonable inferences in favor of appellant, we conclude that appellees failed to carry their initial burden of demonstrating conclusively that no genuine issue exists as to any material fact. See, e.g., Moore v. Morris, 475 So.2d 666 (Fla.1985); Holl v. Talcott, 191 So.2d 40 (Fla.1966). In particular, appellees failed to demonstrate that no genuine issue exists as to whether they were “adversely affected” by any “omission or error” in the legal description on the claim of lien. § 713.08(4)(a), Fla. Stat. (1991). Appellees also failed to demonstrate that no genuine issue exists as to whether the claim of lien is invalid because the correct owners of the property were not named. §§ 713.08(4)(a), 713.10, 713.12, Fla. Stat. (1993). Accordingly, the summary final judgment must be reversed, and the case remanded for further proceedings consistent with this opinion.
REVERSED and REMANDED, with directions.
WEBSTER, MICKLE and VAN NORTWICK, JJ., concur.